          Case 4:19-cv-00052-PK Document 29 Filed 05/27/20 Page 1 of 8




                        IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF UTAH


 SARAH STEINER,                                       MEMORANDUM DECISION AND
                                                      ORDER REMANDING THE
                       Plaintiff,                     COMMISSIONER’S FINAL DECISION

                v.

 ANDREW SAUL,                                         Case #4:19-cv-00052-PK
 Commissioner of Social Security,

                       Defendant.




       This Social Security disability appeal is before the Court pursuant to 42 U.S.C. § 405(g)

to review the final decision of the Commissioner of Social Security. Plaintiff Sarah Steiner seeks

review of the administrative law judge (ALJ) decision denying her claim for Supplemental

Security Income under Titles XVI of the Social Security Act. Having considered the arguments

of the parties, having reviewed the record and relevant case law, and having being otherwise

informed, the Court will reverse and remand the administrative ruling.

                                    I.     BACKGROUND

       Ms. Steiner has persistent neck pain. (Tr. 527). Imaging during the relevant period

showed “multilevel spondylosis at C3-4, C4-5, and C5-6 without significant stenosis . . . and

significant straightening of the cervical curvature, probably indicative of muscle spasm.” (Tr.


                                                1
           Case 4:19-cv-00052-PK Document 29 Filed 05/27/20 Page 2 of 8




527). Ms. Steiner also had a left paracentral disc protrusion with mass effect on the ventral

aspect of the thecal sac. (Tr. 532).

       Ms. Steiner underwent a consultative exam that showed reduced strength in her right

deltoid and hand grip. (Tr. 539). She also had reduced hip and leg strength on the right. (Tr.

539). She had a positive Tinel’s and Phalen’s sign on her right wrist. (Tr. 539). The

consultative examiner opined that this would limit Ms. Steiner’s ability to perform tasks

requiring grip strength or repetitive motion. (Tr. 541). The record shows that Ms. Steiner

continued with pain management for the back pain, neck pain, and headaches caused by these

impairments. (Tr. 601-616, 649-669, 899-963). Her BMI placed her in the morbidly obese

category. (Tr. 644).

       In May 2015, Ms. Steiner began reporting vision issues in her right eye. (Tr. 868). At

the time she was in the hospital and reported waking up that morning blind in her right eye. (Tr.

868). In June 2016 she reported little vision out of the left eye, as well. (Tr. 1092, 1095). In

April 2017, she was still reporting eye issues which, at the time, were thought to be

conjunctivitis. (Tr. 1078). In June 2017, Ms. Steiner followed up with an ophthalmologist after

a vitreous hemorrhage in the right eye. (Tr. 890, 1074, 1076). At that point, it was noted that her

vision had been deteriorating over the last six years and she was diagnosed with ischemic optic

neuropathy and glaucoma. (Tr. 893).

       With regard to Ms. Steiner’s mental impairments, a consultative psychological exam

diagnosed depression, anxiety, and attention deficit/hyperactivity disorder. (Tr. 550). The




                                                 2
          Case 4:19-cv-00052-PK Document 29 Filed 05/27/20 Page 3 of 8




record shows that Ms. Steiner has consistently been treated with medication for these disorders.

(Tr. 553, 558).

       In May 2015, Ms. Steiner’s treating physician’s assistant, Mark Udy, opined that due to

her cervical impairments Ms. Steiner could lift up to ten pounds, stand/walk for about two hours,

sit for two hours, would be off task 20% or more of an eight-hour workday and be absent 4 or

more days each month. (Tr. 885-886). Mr. Udy updated this opinion in February 2018 with

similar findings. (Tr. 895-896).

       In June 2016, Dr. Bret Muse, MD opined that due to her depression Ms. Steiner would be

off task 20% or more of an 8-hour workday and would likely be absent four or more days each

month. (Tr. 887-888).

       In March 2018, Ms. Steiner’s treating ophthalmologist, Dr. Snow Slade, stated that Ms.

Steiner had diagnoses of glaucoma, hypertensive blind eye, central retinal occlusion, and

rubeosis. He stated that her treatment was ongoing and her prognosis poor. (Tr. 1107). He

noted that while he could not state with certainty the date her eye issues began, chart notes

indicated a possible start date of 2011. (Tr. 1107). He stated that due to reduced vision Ms.

Steiner would be off task up to 20% or more of the workday, absent two days a month, and only

80% as efficient as the average worker. (Tr. 1108).

       A hearing was held on January 12, 2016. (Tr. 57-75). The ALJ issued a decision finding

Ms. Steiner not disabled on March 23, 2016. (Tr. 112-126). The Appeals Council granted Ms.

Steiner’s request for review on April 24, 2017. (Tr. 127-131). A remand hearing was held

March 13, 2018. (Tr. 41-56). At the remand hearing, Ms. Steiner testified that her pain, anxiety,

                                                 3
          Case 4:19-cv-00052-PK Document 29 Filed 05/27/20 Page 4 of 8




and depression make it difficult to complete tasks. (Tr. 46-49). She was wearing an eye patch

and also testified she recently had eye surgery and was not expected to regain vision in her right

eye. (Tr. 49).

       In his remand decision, the ALJ found that Ms. Steiner had the severe impairments of

obesity, major depression, anxiety disorder, cervical spondylosis, and degenerative disc disease

of the lumbar spine. (Tr. 23). At step three, he found that she did not meet a listing. (Tr. 23-24).

The ALJ found that Ms. Steiner could perform light work and occasionally climb, balance, stoop,

kneel, crouch, and crawl. The ALJ found she could perform occasional overhead reaching

bilaterally. The ALJ found she could tolerate occasional exposure to fumes, odors, dusts, gases,

and poor ventilation. The ALJ found she could understand, remember, and carry out simple,

routine, repetitive tasks. The ALJ found she could adapt to routine work changes. And, the ALJ

found she could interact occasionally with co-workers, supervisors, and the general public. (Tr.

26).

       The ALJ also found that, while Ms. Steiner had no past relevant work, with this residual

functional capacity, there was other work she could perform in the national economy. (Tr. 32-

33). Therefore, the ALJ found that she was not disabled. (Tr. 34).

                                II.   ARGUMENT ON APPEAL

       On appeal, one argument Ms. Steiner made was that the ALJ erred in his finding that her

visual impairments were not severe due to their failure to meet the durational requirement of

Social Security Ruling (“SSR”) 82-52. As discussed below, the Court ultimately finds that the

ALJ erred in this evaluation.

                                                 4
          Case 4:19-cv-00052-PK Document 29 Filed 05/27/20 Page 5 of 8




                               III.   STANDARD OF REVIEW

       The Court reviews the Commissioner’s decision to determine whether substantial

evidence in the record as a whole supports the factual findings and whether the correct legal

standards were applied. Hendron v. Colvin, 767 F.3d 951, 954 (10th Cir. 2014)(citation omitted).

The ALJ’s findings “shall be conclusive” if supported by substantial evidence. 42 U.S.C. §

405(g); see also Glass v. Shalala, 43 F.3d 1392, 1395 (10th Cir. 1994). Substantial evidence is

“more than a mere scintilla[;]” it is “such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Richardson v. Perales, 402 U.S. 389, 401, 91 S.Ct. 1420, 28

L.Ed. 2d 842 (1971)(quotation and citation omitted). When reviewing the record, the Court

“may neither reweigh the evidence nor substitute [its] judgment for that of the [ALJ].” Madrid v.

Barnhart, 447 F.3d 788, 790 (10th Cir. 2006).

       A “failure to apply the correct legal standard or to provide this court with a sufficient

basis to determine the appropriated legal principles have been followed is grounds for reversal.”

Jensen v. Barnhart, 436 F.3d 1164-1165 (10th Cir. 2005)(quotations and citation omitted).

                                      IV.     DISCUSSION

       Ms. Steiner argues that the ALJ erred in finding that her visual impairments did not meet

the durational requirements to be considered a severe impairment. (Pl. Br. at 8-12). The

Commissioner argues that there is no evidence in the record showing that Ms. Steiner’s right eye

blindness was not temporary, and even if there were, it should be left to the ALJ to choose

between conflicting views. (Def. Br. at 7-11).




                                                 5
           Case 4:19-cv-00052-PK Document 29 Filed 05/27/20 Page 6 of 8




       The Agency is correct that in order to meet the durational requirements, an impairment

must have lasted or be expected to last twelve months. (SSR 82-52). However, with regard to

her visual impairments, Ms. Steiner submitted a statement from her treating ophthalmologist, Dr.

Snow Slade stating that Ms. Steiner had diagnoses of glaucoma, hypertensive blind eye, central

retinal occlusion, and rubeosis. He stated that her treatment was ongoing and her prognosis poor.

(Tr. 1107). He noted that while he could not state with certainty the date her eye issues began,

chart notes indicated a possible start date of 2011. (Tr. 1107). He stated that due to reduced

vision Ms. Steiner would be off task up to 20% or more of the workday, absent two days a

month, and only 80% as efficient as the average worker. (Tr. 1108).

       Additionally--and more important to this Court’s decision--after Dr. Slade offered his

opinion, Ms. Steiner appeared at a remand hearing before an ALJ. Ms. Steiner was wearing an

eye patch after a recent surgery on her right eye. (Tr. 49). She testified that she would not

regain vision in her right eye and that while she can see out of her left eye, she no longer has

20/20 vision and cannot read small print anymore with the left eye. (Tr. 49).

       In his decision, the ALJ, found that Ms. Steiner’s visual impairments were not severe

because they did not meet durational requirements. (Tr. 23). In evaluating Dr. Snow’s opinion,

he stated that “[g]reat weight is given to [Dr. Snow’s] opinion that the claimant would have some

limitations from this condition. However, there is no evidence to support these limitations would

exceed twelve months.” (Tr. 32)(emphasis added). The finding of “no evidence” is inaccurate.

The finding fails to consider the testimony of Ms. Steiner at the ALJ hearing. She testified that

she will not regain vision in the right eye and that while she can see out of her left eye, she no

                                                  6
          Case 4:19-cv-00052-PK Document 29 Filed 05/27/20 Page 7 of 8




longer has 20/20 vision and cannot read small print anymore. (Tr. 49). Social Security Ruling

16-3p makes clear that in evaluating a claimant’s testimony, the ALJ must consider the

claimant’s testimony regarding “the frequency and duration of the symptoms.” Statements as to

“intensity, persistence, and limiting effects of symptoms” are to be evaluated to determine if they

are consistent with objective medical evidence and other evidence. (SSR 16-3p(2)(a)).

       In this case, Ms. Steiner made a clear statement as to the duration of her visual

impairment in her right eye--she is not expected to regain her vision. While the ALJ does not

have to accept this statement, he does have to evaluate it and determine if it is supported by

medical evidence in the file as directed by SSR 16-3p. Additionally, Ms. Steiner’s statement was

consistent with the evidence from her treating ophthalmologist that her condition is “ongoing”

and her prognosis “poor.” (Tr. 1107). The ALJ’s failure to consider all evidence, including Ms.

Steiner’s hearing testimony in determining whether Ms. Steiner’s visual impairments were

severe impairments that met the durational requirements is legal error that requires this case to be

reversed and remanded for further consideration of Ms. Steiner’s visual impairments and any

impact they may have on her residual functional capacity assessment.




                                                 7
          Case 4:19-cv-00052-PK Document 29 Filed 05/27/20 Page 8 of 8




                                              V. CONCLUSION

       Accordingly, IT IS ORDERED that the ALJ’s decision is REVERSED AND

REMANDED pursuant to sentence four of 42 U.S.C. §405(g) for the purpose of conducting

additional proceedings as set forth herein.



       DATED: 27 May 2020


                                                         ____________________________
                                                         PAUL KOHLER
                                                         United States Magistrate Judge




                                                 8
